Citation Nr: 1136396	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-14 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bicuspid aortic valve disorder. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability. 

5.  Entitlement to a compensable initial rating for residuals of a right hand ring finger injury. 

6.  Entitlement to an initial rating in excess of 10 percent for chronic left knee sprain with chondromalacia.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1985, January 1991 to July 1991, and December 2001 to December 2002; he served on additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado, (RO).  

In April 2011, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

The issues of entitlement to service connection for tinnitus, for a bicuspid aortic valve disorder, and for a right knee disability and entitlement to an increased initial rating for chronic left knee sprain with chondromalacia are addressed in the REMAND portion of the decision below require additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Residuals of a right hand ring finger injury result in pain and weakness and a loss of 5 degrees of flexion with repetitive motion; but the Veteran's ring finger is not ankylosed and it has not been amputated.   

2.  The Veteran has not been shown to have a hearing loss disability in either ear for VA purposes.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating percent for a right ring finger disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5230 (2010).   

2.  Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, with regard to the Veteran's claims for service connection for bilateral hearing loss and a bicuspid aortic valve disorder, required notice was provided by a letter dated in March 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  

With regard to the Veteran's right ring finger disability claim, service connection was granted.  The Veteran then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained, as have private treatment records, and the Veteran has not alleged receiving any VA treatment.  Additionally, the Veteran testified at a hearing before the Board.

The Veteran was also provided with a VA examination in April 2007 with regard to his right ring finger.  While the Veteran was not specifically given a VA audiological examination during the course of his appeal, the Veteran did have a private hearing test administered, which showed that the Veteran did not meet the criteria for a hearing loss disability for VA purposes.  There has been no indication that the Veteran's hearing acuity has diminished since that time, and therefore, a VA examination unnecessary for rating purposes.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
 
The Veteran has sought a compensable rating for the service connected ring finger disability on his right hand.  The Veteran's service connected finger disability is currently rated under 38 C.F.R. § 4.71a, DC 5230 for a finger injury that causes limitation of motion of only the ring finger.  A noncompensable rating is the highest schedular rating available under this Diagnostic Code.        

It is not disputed that the Veteran was treated for an injury to the right ring finger during service.  At his VA examination in April 2007 the Veteran described residual dull pain in this finger that was worse with cold weather.  He described the pain as being always present, 5 out 10 in severity on a good day, and 9 out of 10 on a bad day.  Aspirin, Motrin, and heat were said to help, but the Veteran asserted that the finger injury nevertheless interferes with his ability to work.  He also described symptoms such as stiffness, swelling and reduced speed of motion.  The Veteran reported no problems with dressing, undressing, eating, writing or driving.  Upon physical examination, the only deformity was a slight spindle shaped swelling of the distal interphalangeal joint.  The Veteran could approximate all fingers to the tip of the thumb and the tips of all fingers could approximate the median transverse fold of the palm.  He could make a fist and the only difference in motion of the fingers was that the motion in the ring finger was slower and painful.

In determining whether compensable rating is in order, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  In this case, the Veteran is already assigned the maximum schedular evaluation under Diagnostic Code 5230; and there is no applicable diagnostic code which provides a compensable schedular rating for limitation of motion of the right ring finger.  As such, consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59 as a basis to award a compensable rating is not in order and cannot be utilized to grant an increased disability rating in this case.

As set forth above and explained to the Veteran at the hearing, he is in receipt of the maximum assignable rating under DC 5230 or any other potentially applicable diagnostic code codified in the schedule of ratings.  In this regard, even were there unfavorable ankylosis of the ring finger, a compensable rating is not assignable for such disability under DC 5227.  The only diagnostic code providing for a compensable rating for a disability impacting only the ring finger is under DC 5155 for amputation; and there is no allegation that the Veteran's right ring finger has been amputated.

As such, a compensable schedular rating is denied.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's right finger disability that would render the schedular criteria inadequate.  Here, the schedular rating criteria contemplate pain and limitation of motion, which appear to be the Veteran's main complaints.  Moreover, even if the schedular rating does not adequately describe the Veteran's symptoms, since it is a noncompensable rating, the fact remains that the service connected residuals of the right ring finger injury have not shown functional limitation beyond that contemplated by the schedule of ratings.  In this regard, while the Veteran testified that he has trouble gripping with his right hand and typing, the April 2007 VA examination report noted no problems with such activities as dressing, undressing, eating, writing or driving.  Additionally, the Veteran has not missed work because of his finger and treatment of it has not required hospitalization.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

III.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
 
Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty with the Army National Guard of any State.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty).

The Veteran contends that he developed bilateral hearing loss as a result of his service in the Air Force and Air Force reserve, including periods of ACDUTRA and INACDUTRA, and is therefore entitled to service connection for such a disorder.
 
For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of
hearing loss."  See Hensley  v. Brown, 5 Vet. App. 155, 157   (1993).

During his time in service, the Veteran underwent numerous hearing examinations.  However, these examinations universally failed to show hearing loss in either ear for VA purposes.

Following service, the Veteran underwent a private hearing evaluation in May 2008.  At that evaluation, the audiologist diagnosed the Veteran with mild bilateral high frequency sensorineural hearing loss, but noted that the Veteran had excellent speech discrimination.  

Audiometric testing revealed (with pure tone thresholds in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
5
0 
5
10
25
RIGHT
10
0
0
20
30

It is noted that results of the May 2008 audiometric test was charted, not enumerated; but the results as charted are clear and unmistakable even to laypersons; thus, they may be interpreted by the Board.  See Savage v. Shinseki, 24 Vet. App. 124 (2010) (noting that the Board may interpret results from a private audiometric graph if it felt it had the expertise); c.f. Kelly v. Brown, 7 Vet. App. 471, 474 (1995). 

Speech recognition scores were listed as 96 percent for the right ear and 100 percent for the left ear.  

The Board is aware of the Veteran's belief that he has bilateral hearing loss, and indeed, as a lay person, he is considered competent to report what comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran is competent to report diminished hearing acuity.  However, the determination of hearing loss for VA disability compensation purposes is established through mechanical audiometric testing and is considered be a complex medical determination that is not something that a lay person is competent to report.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements alone are insufficient to establish that he has hearing loss for VA purposes.

The medical evidence of record does not show hearing loss in either of the Veteran's ears for VA purposes, and the Board accordingly finds that evidence of a present hearing disability has not been presented in this case; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.


ORDER

A compensable initial rating for residuals of a right hand ring finger injury is denied.  

Service connection for bilateral hearing loss is denied.


REMAND

As noted above, a Veteran is entitled to service connection for any current disability that resulted from disease or injury incurred in or aggravated by active military service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110.

In this case, the Veteran served on active duty for three different extended periods (August 1981 to August 1985, January 1991 to July 1991, and December 2001 to December 2002).  He also served in the Air Force reserves for a number of years.  

The Veteran currently seeks service connection for a number of disabilities which he attributes to his "service in the Air Force."  However, it is important to distinguish that while the Veteran was in the Air Force reserves for several decades, he was not actually on active duty during that entire time. 

Bicuspid aortic valve disorder 

Addressing first the claim for service connection for bicuspid aortic valve disorder, the service treatment reports from the Veteran's first period of active duty reflect a chest x-ray in June 1982 that revealed a prominent bulge in the pulmonary artery which was felt to either represent slight pulmonary enlargement secondary to mild valvular pulmonic stenosis or "merely" residual thymus.  The cardiovascular examination at that time revealed a systolic ejection murmur.  An electrocardiogram (EKG) was accomplished as that time, and the Veteran underwent further cardiovascular examinations during the Veteran's first period of active duty in April 1983 and October 1984.  

In October 1997 in connection with INACDUTRA, a borderline EKG was performed.  An echocardiogram performed on October 18, 2000, revealed a bicuspid aortic valve disorder.  The service personnel records of record are not complete, and there is no indication from these reports of what type of service, if any, the Veteran was performing on and around October 18, 2000, although it is clear that he was not on active duty at that time.  The service treatment reports during the Veteran's last period of active duty from December 2001 to December 2002 include an echocardiogram in October 2002 revealing mild left ventricular enlargement and a bicuspid aortic valve with mild aortic insufficiency.  An EKG conducted at that time was also abnormal.  

After service, an April 2007 VA examination described the Veteran's bicuspid aortic valve disorder as a "congenital valvular lesion."  The examiner did not specify whether the congenital heart disorder was a manifestation of a "disease" or "defect."  

A VA General Counsel's opinion has clarified that "disease" has been broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  VAOPGCPREC 82-90 (1990).

The term "defect" is definable as structural or inherent abnormalities or conditions which are more or less stationary in nature.  The General Counsel pointed out that in drawing a distinction between "disease" and "defect" a Federal Court had indicated that the former referred to a condition considered capable of improving or deteriorating, whereas the latter referred to a condition not considered capable of improving or deteriorating.  Durham v. United States, 214 F.2d 862, 875 (D.C.Cir.1954).

The distinction between defects and diseases is important, because congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 38 C.F.R. § 3.306.  A congenital defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (1990).  

By "aggravation," it is also meant that such aggravation occurred during one of the Veteran's periods of active service, and not during a period of either ACDTURA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to a period of active duty for training, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim" (emphasis in McManaway). 

Given the clinical uncertainty as described above, the Board concludes that a VA examination that includes an opinion as to whether the Veteran's congenital bicuspid aortic valve disorder is defect or disease is necessary in this case in order to comply with the duty to assist provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

If it is determined that this condition represents a manifestation of a congenital disease, the examiner will be requested to express an opinion as to whether such disease was aggravated by the Veteran's third period of active duty (December 2001 to December 2002).  

Tinnitus 

With respect to the claim for service connection for tinnitus, the service treatment reports reflect numerous hearing evaluations necessitated by the Veteran's duty in the proximity of aircraft engine noise as a technician in the United States Air Force.  After service, a May 2008 VA private audiological examination noted that the Veteran was "counseled" on the topic of tinnitus.  The Veteran has not been afforded a VA examination to determine if he has tinnitus as a result of exposure to aircraft noise during service, and the Veteran has presented credible testimony to the undersigned describing continuing problems with tinnitus since service.  As such, the Board concludes that a VA examination that includes an opinion as to whether the Veteran has tinnitus as a result of the documented in-service exposure to aircraft noise is necessary in this case to comply with the duty to assist. 

Knees 

With respect to the claim for service connection for a right knee disability, the Veteran asserts that his right knee was injured in the same accident during INACDUTRA in May 2004 in which he fell during an airborne training maneuver that resulted in the injury to the left knee for which service connection was granted.  There is some indication of right knee symptomatology in the aftermath of this accident represented by a July 2004 service treatment report that showed tenderness in the right knee and a September 2004 report reflecting an assessment of bilateral retropatellar tenderness.  Private treatment reports dated in June 2008 and March 2011 refer to an in-service injury to both knees, and current right knee disability is demonstrated (See eg. April, 1, 2011 Magnetic Imaging Report).  There is also some indication of a preexisting right knee injury as reflected on a medical history completed in February 1981 of an injury to the right knee five years previously and another in May 1982 noting the presences of a "swollen/painful" and "trick" right knee since 1976.  The Veteran also espoused a theory of secondary service connection for a right knee disability due to aggravation by the service connected left knee disability at the hearing before the undersigned. 

Given the credible testimony in this regard and clinical evidence as described above, the Board finds that a VA examination to determine whether there is any portion of a current right knee disability that was incurred or aggravated by service or the service connected left knee disability is necessary in order to fulfill the duty to assist.  

Finally, as the Veteran also essentially testified that his left knee disability had worsened since he was last afforded a VA compensation examination of the left knee in April 2007, the examiner who conducts this examination will be requested to obtain sufficient clinical information as to the current severity of the left knee.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is to be afforded a VA cardiovascular examination, and the claims files should be made available to the examiner for review.  Following review of the pertinent clinical evidence summarized above and as otherwise contained in the record and examination of the Veteran, the examiner is directed to render opinions as to the following:  

(a)  Should the Veteran's congenital bicuspid aortic valve disorder be considered a defect or a disease (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(b)  If the examiner finds that the Veteran's bicuspid aortic valve disorder represents a manifestation of a congenital disease, the examiner is asked to determine if it is at least as likely as not (50 percent or greater) that such a disease was aggravated by his period of active service from December 2001 to December 2002.  

Aggravation means that there was a permanent worsening of the underlying condition as compared to merely an increase in symptoms due to temporary flare-ups.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

(c)  It the examiner concludes that the Veteran's congenital bicuspid aortic valve disorder is a congenital defect, the examiner should determine whether any additional disability due to disease or injury was superimposed upon such defect during the Veteran's time on active duty.

A rationale must be provided for any opinion expressed, and to the extent it is not possible to provide any of the opinions sought, that likewise should be explained.  

2.  The Veteran should be afforded a VA audiometric examination to determine whether it is at least as likely as not (50 percent or greater) that the Veteran has tinnitus as a result of exposure to aircraft noise during active duty service (August 1981 to August 1985, January 1991 to July 1991, and December 2001 to December 2002) or during active duty for training.  The Veteran's contentions as to continuity of symptoms since service should be considered by the examiner in making this determination.  The claims files should be made available to the examiner for review prior to the examination, and a complete rationale provided for any opinion expressed.  If it is not possible to provide either opinion sought, that likewise should be explained.  
 
3.  The Veteran is to be afforded a VA orthopedic examination.  The claims files should be made available to the examiner for review prior to the examination, and following review of the pertinent clinical evidence summarized above and as otherwise contained in the record and examination of the Veteran, the examiner is directed to render opinions as to the following: 

(a)  Does the Veteran have a current right knee disability and, if so, is it at least as likely as not (50 percent or greater) that such a disability either began during or was otherwise caused or aggravated by the Veteran's active military service (August 1981 to August 1985, January 1991 to July 1991, and December 2001 to December 2002) or during a period of active duty for training.  In reaching this conclusion, the examiner should address the Veteran's contention that he injured his right knee during the same in-service incident in which he injured his left knee.

(b)  The examiner should also determine whether it is at least as likely as not (50 percent or greater) that any current right knee disability was caused by or is otherwise secondary to the Veteran's service connected left knee disability, to include by way of a disability that existed prior to service was permanently worsened by a Veteran's military service, and that such worsening was beyond the natural progression of the condition.  

(c)  The examiner should also determine the current nature and severity of the Veteran's service-connected left knee disability. 

The examiner should determine the range of motion of the Veteran's left knee, in degrees; determine whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected left knee disorder expressed, if feasible, in terms of the degree of additional range of motion loss; and express an opinion as to whether flare-ups of the left knee cause additional limitation of motion, and if so to the extent possible, the examiner should attempt to quantify such loss. 

The examiner should also address whether there is any instability or recurrent subluxation in the left knee.

A complete rationale must be provided for any opinion expressed, and to the extent it is not possible to provide any of the opinions sought, that likewise should be explained.  
 
4.  Thereafter, the claims that have been remanded must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with these claims, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


